Citation Nr: 0532502	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in Travel Board hearing sitting in St. Petersburg in 
May 2005 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for his current lumbar spine disability, as it is 
a result of injuries sustained to his back while in service.  
Service medical records confirm that the veteran was in a 
truck accident in March 1945, while on active duty, and that 
he sustained a severe lumbar spine contusion and sprain at 
that time.  Current treatment records confirm degenerative 
changes of the lumbar spine.  See x-ray report, dated in July 
1993.  In his May 2005 hearing before the undersigned, the 
veteran testified credibly as to experiencing continued back 
pain from the accident to the present day.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, the 
Board finds that these elements are met, and that a 
contemporaneous and thorough VA examination and medical 
opinion is required.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  If the veteran is willing to report, he 
should be scheduled for a VA spine 
examination to determine the nature and 
etiology of any lumbar spine disability.  The 
claims folder should be made available to the 
examiner, and the examiner should verify that 
the claims folder was reviewed.  All testing 
deemed necessary should be conducted and the 
results reported in detail.  In conjunction 
with a review of the claims folder and the 
examination of the veteran, the examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that any lumbar spine 
disability diagnosed is related to the 
injuries sustained in the veteran's in-
service truck accident.  Specific attention 
is invited to the veteran's service medical 
records documenting the March 1945 accident.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


